



Exhibit 10.29


 

 

1210 Northbrook Drive, Suite 470
Trevose, PA 19053-8406 USA
Tel 215 355 2900
http://www.technitrol.com

(TECHNITROL LOGO) [d76265003.jpg]

November 21, 2008

 

 

 

Personal & Confidential

 

 

 

To:

 

Edward J. Prajzner

 

 

[address]

 

 

 

Re:

 

Separation and Release Agreement

Dear Ed:

The purpose of this letter (“Letter Agreement”) is to confirm our understanding
with regard to your resignation from Technitrol, Inc. (the “Company”) effective
November 21, 2008 (“Termination Date”). In consideration of the mutual promises
contained in this Letter Agreement, we agree as follows:

         1. Transition Work

Prior to your Termination Date, you provided me with an up-to-date status report
of significant projects you were managing, or otherwise involved with, including
a description of each project, the project due date, and other information
relevant to the project.

After your Termination Date, you agree to be available for 90 days (by phone or
email) to discuss the above referenced projects. Such assistance shall not
unreasonably interfere with your duties as a full time employee elsewhere.

         2. Indemnification Agreement

 

 

 

(i)     The Company agrees that Paragraph 6 of the Indemnification Agreement
dated April 26, 2006 between you and the Company should be and hereby is amended
in its entirety as follows:


 

 

 

 

 

“6. The indemnification, advancement of expenses and limitation of liability
provided in this Agreement shall continue after the Indemnitee has ceased to be
a director or officer of the corporation and shall inure to the benefit of the
heirs, executors and administrators of the Indemnitee.”

1

--------------------------------------------------------------------------------




 

 

 

(ii)      In addition, any indemnification obligations of the Company to which
you are entitled as a director, officer and employee of the Company, whether by
contract or pursuant to the Company’s charter or by-laws, relating to the period
prior to termination, shall survive such termination and shall thereafter be
paid to you as and when due in accordance with applicable law and the
constituent documents of the Company.

 

 

 

3. RSP Vesting; Vacation Pay

 

 

 

(i)       On your Termination Date, the 8,650 unvested shares of Technitrol,
Inc. restricted stock currently held in your name under Technitrol Inc.’s
Restricted Stock Plan II will be vested 100%. Share certificates will be issued
in your name within thirty (30) days of your Termination Date and if applicable
will contain a legend indicating that any sale of shares must comply with Rule
144 of the Securities Act of 1933. Any disposition of shares must also comply
with other applicable securities laws, including without limitation the rules on
insider trading. You agree that the number of shares set forth above is
accurate.

 

 

 

(ii)      Within thirty (30) days of your Termination Date, the Company will pay
you a lump sum in the amount of $14,634.07 (net of your normal deductions) for
your earned and accrued, but unused, vacation. You agree that the amount of
vacation pay set forth above is accurate.

 

 

 

(iii)     For purposes of clarification, this Letter Agreement shall not
terminate any ordinary course benefits which accrued to you during your
employment with the Company such as retirement plan benefits.

 

 

 

4. Confidentiality – Business and Operational Issues

You will not directly or indirectly disclose or use, for your own or anyone
else’s benefit, any confidential or proprietary information of the Company
and/or any of its affiliates, including but not limited to, information
regarding employees, mergers, acquisitions, due diligence, customers, quotes,
prices/pricing, costs, products, processes, technical data, operating priorities
or business plans, or any other confidential or proprietary information that you
learned or observed during your employment (collectively, “Confidential
Information”). Confidential Information shall not be deemed to include
information that (i) is or becomes generally available to the public through no
act or omission by you; (ii) is subsequently disclosed to you without
restriction by a third party having rightful possession of such information and
the legal right to disclose it to you without restriction; or (iii) is required
to be disclosed by law but only to the extent necessary and only after you have
given the Company written notice and reasonable opportunity to respond prior to
such required disclosure.

2

--------------------------------------------------------------------------------




 

 

 

5. Confidentiality of this Agreement

 

 

In addition to your obligations in paragraph 4 above, you will not disclose any
information concerning this Letter Agreement to any person, except as
specifically permitted below in this paragraph. The terms and conditions of this
Letter Agreement may be disclosed by you as follows: (i) to your attorneys,
accountants and tax advisors, who have a reasonable need to know, (ii) to your
immediate family; and (iii) as required by law according to a legal opinion you
have received from an attorney; provided that any individual to whom you
disclose the terms and conditions of this Letter Agreement assure you that he or
she will keep all such information confidential.

 

 

 

6. Return of Property; Subsidiary Resignations

 

 

 

(i)     On or before your Termination Date, you shall return to the Company any
property or information that belongs to the Company and/or any of its
affiliates, including but not limited to, all company credit cards, access keys,
computers, BlackBerry devices, equipment, cell phones and Confidential
Information.

 

 

 

(ii)     On or before your Termination Date, you will execute and deliver to the
Company a subsidiary resignation letter in the form of Exhibit A attached
hereto.

 

 

 

7. Release of Technitrol and Others

 

 

 

(i)     In consideration for the above benefits and all of the terms of this
Letter Agreement, you, Edward J. Prajzner, for yourself, your agents,
representatives, heirs, executors, and all other persons or entities which might
claim on your behalf (all of whom are hereinafter collectively referred to as
“Releasors”), do hereby release, remise and forever discharge the Company, its
direct and indirect subsidiaries, parent companies, affiliates, investors,
insurers, successors, assigns, and each of their agents, servants, shareholders,
employees, officers, directors, trustees, representatives and attorneys (all of
whom are hereinafter individually and collectively referred to in this paragraph
as “Releasees”) of and from any and all claims, demands, causes of action,
actions, rights, damages, judgments, costs, compensation, suits, debts, dues,
accounts, bonds, covenants, agreements, expenses, attorneys’ fees, damages,
penalties, punitive damages and liability of any nature whatsoever, in law or in
equity or otherwise, which Releasors have had, now have, shall or may have in
the future, against or in any way related to Releasees, whether known or
unknown, foreseen or unforeseen, suspected or unsuspected, by reason of any
cause, matter or thing whatsoever, including those relating to your employment
with the Company and the termination of that employment.

 

 

 

(ii)     This paragraph 7 and its sub-paragraphs are intended to comply with
Section 201 of the Older Workers’ Benefits Act of 1990.


 

 

 

 

 

(a)          By the release set forth in this paragraph 7, you acknowledge that
you are giving up all claims related to your employment with the Company and the

3

--------------------------------------------------------------------------------




 

 

 

 

 

termination of that employment, including but not limited to, claims for breach
of contract or implied contract, wrongful, retaliatory or constructive
discharge, negligence, misrepresentation, fraud, detrimental reliance,
promissory estoppel, defamation, invasion of privacy, impairment of economic
opportunity, intentional or negligent inflection of emotional distress, any and
all other torts, and claims for attorney’s fees, as well as the following
statutory claims described below in sub-paragraph (b).

 

 

 

 

 

(b)          You further acknowledge that various state and federal laws
prohibit discrimination based on age, gender, race, color, national origin,
religion, handicap or veterans status. These include Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000 et seq. and the Civil Rights Act of 1991
(relating to gender, national origin, and certain other kinds of job
discrimination); the Age Discrimination in Employment Act, 29 U.S.C. §626 et
seq., (relating to age discrimination in employment), the Older Workers Benefit
Protection Act, 29 U.S.C. §626, the Rehabilitation Act of 1973, the Civil Rights
Act of 1866 and 1871, the Americans with Disabilities Act and the Pennsylvania
Human Relations Act. You also understand and acknowledge that there are various
federal and state laws governing wage and hour issues, including but not limited
to the Fair Labor Standards Act, Pennsylvania wage and hour laws and the Equal
Pay Act of 1963 (relating to all the above forms of job discrimination). You
acknowledge that you are giving up any claims you may have under any of these
statutes and under any other federal, state or municipal statute, ordinance,
executive order or regulation relating to discrimination in employment, wage and
hour issues, or in any way pertaining to your employment relationship with the
Company. You understand and acknowledge that this release applies to all such
employment-related claims, which you have had, now have or shall or may have in
the future.

 

 

 

 

 

(c)          You hereby acknowledge that the Company has advised you that you
have at least twenty one (21) days (I) to consider and review this Letter
Agreement and its consequences with an attorney of your choosing, and (II) if
you accept the terms of this Letter Agreement, to forward an executed copy to
the Company in accordance with paragraph 8 of this Letter Agreement. The offer
contained in this letter may only be executed in whole and not in part; if you
do not execute and deliver this Letter Agreement to the Company within twenty
one (21) days from the date hereof, then the offer set forth in the body of this
letter is automatically and without further notice to you revoked (including the
provisions of paragraph 3 above) and it will be of no further force or effect
whatsoever.

 

 

 

 

 

(d)          You also acknowledge that you have seven (7) days from the date you
execute this Letter Agreement to advise the Company that you are revoking this
Letter Agreement, and understand that if you have not revoked this Letter
Agreement by the end of the seven (7) day period, this Letter Agreement will be
effective and in full force. You understand that any revocation you make shall
be in writing, sent by facsimile, hand delivery or overnight mail, to the
Company in accordance with the below paragraph 8 of this Letter Agreement.

4

--------------------------------------------------------------------------------




 

 

 

 

8. Acknowledgement

 

 

 

You acknowledge that you have been given a reasonable opportunity to discuss
this Letter Agreement with an attorney or advisor of your choice; that you have
carefully read and fully understand all of the provisions of this Letter
Agreement; and that you are entering into this Letter Agreement knowingly,
voluntarily and of your own free will, and intending to be legally bound.

 

 

 

If you choose to accept the offer under the terms and conditions set out in this
letter, please sign and date this Letter Agreement where indicated below, and
return it to me. Your signature below indicates your acceptance of this Letter
Agreement in full and shall cause this Letter Agreement to be binding upon you,
your heirs, representatives and assigns. If you do not return it to the Company
signed within twenty one (21) days from the date hereof, we shall assume that
you have elected not to accept the terms and conditions of this Letter
Agreement, this offer is revoked (including the provisions of the above
paragraph 3(i) of this Letter Agreement).

 

 

 

 

9. Non-Compete with Technitrol and Affiliates

 

 

 

 

(i)     You acknowledge that: (a) your relationship with the Company and its
affiliates has brought you in close contact with customers, suppliers and/or
many confidential affairs not readily available to the public, (b) the business
of the Company is international in scope, (c) the products and services of the
Company are currently marketed throughout the world, (d) the provisions of this
paragraph 9 are reasonable, with respect to duration, geographical area and
scope, and necessary to protect and preserve the business of the Company, (e)
the Company would be irreparably damaged if you were to breach the covenants set
forth in this paragraph 9, and (f) you have carefully read and understand the
provisions of this Letter Agreement and have had an opportunity to consult with
an independent legal counsel of your choosing.

 

 

 

 

(ii)    As a material inducement for the Company to enter into this Letter
Agreement, you agree that for twelve (12) months after your Termination Date,
you will not directly or indirectly, without the Company’s prior written
consent:

 

 

 

 

 

(a)          render services to, be engaged in, become employed by, own, manage,
or have a financial or other interest in (either as an individual, partner,
joint venturer, owner, manager, stockholder, employee, consultant, partner,
officer, director, independent contractor, agent or other such role) any
business which is engaged, directly or indirectly, in the manufacture, design
and/or sale of products substantially similar in function to those manufactured,
designed and or sold by the Company; except that nothing herein shall prohibit
you from owning less than 1% of the outstanding shares of a publicly traded
corporation, provided you do not actively participate in the management or
decision-making processes of such other entity;

5

--------------------------------------------------------------------------------




 

 

 

 

 

(b)          contact, solicit, contract with, or accept business from any
customer or supplier of the Company or it affiliates; or

 

 

 

 

 

(c)          solicit, hire or engage the services of, or contact with a view to
the engagement or employment, any person or entity of any person who is an
employee of the Company or its affiliates, or induce, solicit, or cause any
employee, agent or representative of the Company or its affiliates to terminate
his or her employment or business affiliation with the Company or its
affiliates.

 

 

 

 

(iii)    The provisions of this Letter Agreement are separate and distinct from
and in addition to the restrictive covenant and invention provisions contained
in any confidentiality agreement or Company policy or other agreement to which
you are a party or by which you are bound.

 

 

 

 

(iv)    You acknowledge that the covenants contained in this Letter Agreement
are fair and reasonable in light of the consideration paid under this Letter
Agreement, and that damages alone shall not be an adequate remedy for any breach
by you of such covenants, and accordingly expressly agree that, in addition to
any other remedies which the Company may have, the Company shall be entitled to
injunctive relief in any court of competent jurisdiction for any breach of any
such covenants by you. Nothing contained in this Letter Agreement shall prevent
or delay the Company from seeking, in any court of competent jurisdiction,
specific performance or other equitable remedies in the event of any breach by
you of any of your obligations under this Letter Agreement.

 

 

 

 

Monetary claims against you under the above paragraph 9(ii) of this Letter
Agreement will in no event exceed the amount actually paid to you under the
above paragraph 3(i) of this Letter Agreement. Any other claim shall not be
limited.

 

 

 

 

(v)     You shall not be required to mitigate damages or the amount of any
payment provided for under this Letter Agreement by seeking other employment or
otherwise, and compensation earned from such employment or otherwise shall not
reduce the amounts otherwise payable under this Letter Agreement. No amounts
payable under this Letter Agreement shall be subject to reduction or offset in
respect of any claims which the Company (or any other person or entity) may have
against you.

 

 

 

 

10. Miscellaneous

 

 

 

This Letter Agreement supersedes all prior agreements, arrangements and
understandings and constitutes the complete and full agreement and understanding
between the Company and you relating to the subject matter covered herein except
as specifically set forth in the above paragraph 3(iii). Any modifications or
amendments to this Letter Agreement must be made in writing and signed by both
you and the Company.

 

 

 

This Letter Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without regard to conflicts of law principles.

6

--------------------------------------------------------------------------------




I will be your primary contact after your Termination Date, providing assistance
for all matters related to this Letter Agreement. I have sent you two originals
signed and dated. Please return one original of this Letter Agreement to me
signed and dated as confirmation of your acceptance of this offer.

 

 

 

Sincerely,

 

 

 

/s/ Drew A. Moyer

 

--------------------------------------------------------------------------------

 

Drew A. Moyer

 

Sr. Vice President and

 

Chief Financial Officer

Accepted and agreed to on
November 21, 2008, and intending
to be legally bound.

 

/s/ Edward J. Prajzner

--------------------------------------------------------------------------------

Edward J. Prajzner

7

--------------------------------------------------------------------------------